DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Tuytschaevers on 7/20/22.

The application has been amended as follows: 

1.  (Proposed Examiner’s Amendment) A computer-implemented method for processing data using a computer system, the method comprising: 
opening a container file into a volatile memory;
extracting, using a first computer process, a first computer file from the container file without indexing the entire container file and without creating an index;
determining, using the first computer process, that the first computer file has a second computer file stored therein;
causing, using the first computer process, a second computer process to extract the second computer file;
extracting, using the second computer process, the second computer file;
determining, using the second computer process, that the second computer file satisfies a criterion defined by a user; and
indexing the second computer file into an index of files that satisfy the criterion defined by the user, which index comprises less than the entire container file. 


11. (Proposed Examiner’s Amendment)  A computer-implemented system for processing data, the system comprising at least one processor coupled to a volatile memory, the at least one processor configured to:
open a container file into a volatile memory;
extract, using a first computer process, a first computer file from the container file without indexing the entire container file and without creating an index;
determine, using the first computer process, that the first computer file has a second computer file stored therein;
cause, using the first computer process, a second computer process to extract the second computer file;
extract, using the second computer process, the second computer file;
determine, using the second computer process, that the second computer file satisfies a criterion defined by a user; and
index the second computer file into an index of files that satisfy the criterion defined by the user, which index comprises less than the entire container file.


16.  (Proposed Examiner’s Amendment)  A non-transitory memory device having data stored thereon, the data comprising instructions which, when executed by a processor, cause the processor to perform a process, the process comprising: 
opening a container file into a volatile memory;
extracting, using a first computer process, a first computer file from the container file without indexing the entire container file and without creating an index;
determining, using the first computer process, that the first computer file has a second computer file stored therein;
causing, using the first computer process, a second computer process to extract the second computer file;
extracting, using the second computer process, the second computer file;
determining, using the second computer process, that the second computer file satisfies a criterion defined by a user; and
indexing the second computer file into an index of files that satisfy the criterion defined by the user, which index comprises less than the entire container file. 

Reasons for Allowance

A Terminal Disclaimer to U.S. patent 10,826,930 was filed on 07/20/22 to overcome Obvious Double Patenting.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: open a container file into a volatile memory;
extract, using a first computer process, a first computer file from the container file without indexing the entire container file and without creating an index;
determine, using the first computer process, that the first computer file has a second computer file stored therein; cause, using the first computer process, a second computer process to extract the second computer file; extract, using the second computer process, the second computer file; determine, using the second computer process, that the second computer file satisfies a criterion defined by a user; and
index the second computer file into an index of files that satisfy the criterion defined by the user, which index comprises less than the entire container file.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. CORUM JR
Examiner
Art Unit 2433



/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433